Citation Nr: 9909142	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-05 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Army and Air Force Mutual Aid 
Association


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel







INTRODUCTION

The veteran had active military service from August 1964 to 
August 1966.  He thereafter had active duty for training from 
August 1980 to January 1981 and active service from January 
1991 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating action which 
denied service connection for bilateral defective hearing and 
a low back disorder.  The veteran appealed.  By rating action 
of June 1998, the RO granted service connection for residuals 
of a low back injury, to include low back pain and  
degenerative disc disease at L4-5 with anterior herniation 
and mild bulging.  The veteran has continued the appeal on 
his claim for entitlement to service connection for bilateral 
defective hearing.


REMAND

The veteran and his representative contend, in essence, that 
service connection should be granted for bilateral defective 
hearing.  Specifically, the veteran maintains that he was 
repeatedly exposed to acoustic trauma in service because he 
participated in rifle competitions and participated and 
served as an instructor for demolitions, all without any ear 
protection.

For VA purposes, defective hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 
decibels or greater; or when, the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).

Appellate review of the claims folder reveals that the 
veteran's service medical records for all of his periods of 
active military service and active duty for training are not 
in the claims folder.  As regards the first period of 
service, we have a March 1964 pre-enlistment examination, a 
September 1964 physical examination and a July 1966 service 
discharge examination.  We have no service medical records 
covering the period of active duty for training in the claims 
folder.  As regards the latter period of service, any 
examination conducted for purposes of re-entrance is not of 
record.  We do have a treatment record referable to the back 
and dated in February 1991, and what may be a service 
discharge examination dated in March 1991.

Audiometric testing in July 1966 (converted from ASA to ISO) 
showed pure tone thresholds, in decibels, as follows: pure 
tone thresholds in the right ear were 5, 10, 10, 5, and 5 
decibels at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
respectively; left ear pure tone thresholds were reported as 
5, 5, 5, 5, and 5 decibels at 500, 1,000, 2,000, and 4,000 
Hertz respectively.

On a reserve status examination in November 1988, the veteran 
reported difficulty understanding spoken words in the 
presence of background noise.  Audiometric testing at that 
time showed pure tone thresholds, in decibels, as follows: 
pure tone thresholds in the right ear were 5, 5, 10, 25, and 
25 decibels at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
respectively; left ear pure tone thresholds were reported as 
5, 10, 30, 70, and 65 decibels at 500, 1,000, 2,000, and 
4,000 Hertz respectively.

On active service examination in March 1991, the veteran 
reported a history of hearing loss for the previous three 
years.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows: pure tone thresholds in the right ear 
were 5, 10, 20, 35, and 45 decibels at 500, 1,000, 2,000, 
3,000 and 4,000 Hertz respectively; left ear pure tone 
thresholds were reported as 5, 10, 25, 75, and 45 decibels at 
500, 1,000, 2,000, and 4,000 Hertz respectively.

In a January 1994 statement, the veteran advised the RO that 
his service medical records were incomplete.  In the November 
1994 rating action, the RO indicated that the veteran's 
service medical records were incomplete.  Nonetheless, the RO 
considered and denied the veteran's claim without any 
apparent attempt to obtain the missing service medical 
records.

In a February 1995 deferred rating action, the RO indicated 
that the veteran's service medical records for the period of 
service from August 1964 to August 1966 were not in the 
claims folder.  A request for those records was indicated to 
have been undertaken in February 1995.  In response to this 
effort, a September 1995 correspondence was received over the 
signature of an entity identified as "VSE-BS" which 
indicated that a request for the veteran's service medical 
records could not be processed.  It was stated that the 
"SM's MPRJ" was not available in the file area.  The RO 
subsequently reported, in what was styled as a hearing 
officers decision dated in June 1998, that this document was 
a response from the National Personnel Records Center (NPRC) 
which advised that the veteran's service medical records were 
not available.  The Board does not find that an adequate 
search was conducted for the veteran's service medical 
records.  The Board would also note for the record that an RO 
hearing has not been requested or held in this case.  Without 
all of the veteran's service medical records for his periods 
of active military service, we are unable to proceed with 
consideration of his claim for entitlement to service 
connection for bilateral defective hearing.

Post-service military outpatient treatment records dated in 
February 1993 note a history of noise exposure.  Records also 
reflect that the veteran was fitted with hearing aids in May 
1993.

The veteran was afforded a VA examination in Paris, France, 
in March 1994.  Audiometric testing in March 1994 showed pure 
tone thresholds, in decibels, as follows: pure tone 
thresholds in the right ear were reported to be 55, 50, 50, 
and 70 decibels at 1,000, 2,000, 3,000 and 4,000 Hertz 
respectively; left ear pure tone thresholds were reported as 
55, 50, 80, and 90 decibels at 1,000, 2,000, 3,000 and 4,000 
Hertz respectively.  The diagnosis was bilateral 
sensorineural hearing loss, moderate to moderately severe in 
the right ear, and moderate to severe in the left ear.  Based 
on the March 1994 VA examination audiometric findings, the 
veteran currently has recognizable bilateral defective 
hearing pursuant to 38 C.F.R. § 3.385 (1998).

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the NPRC and 
obtain a copy of all of the veteran's 
service medical records, to include his 
period of active duty for training from 
August 1980 to January 1981.  All 
service medical records should be placed 
in the claims folder.  If the service 
medical records for the veteran's active 
service or active duty for training are 
irretrievably lost, the NPRC should so 
state.  If the above noted service 
medical records are not received and 
there is no explanation from the NPRC, 
the RO should follow up to ensure that 
the claims folder is properly 
documented.  Dixon v. Derwinski, 3Vet. 
App. 261 (1992).

2.  Thereafter, the RO should contact the 
veteran and ask him whether he has 
received any additional treatment for 
bilateral defective hearing since March 
1994, the date of the VA examination 
conducted in Paris, France.  Based on his 
response, the RO should obtain a copy of 
all treatment records referable to 
defective hearing from the identified 
source(s), and associate them with the 
claims folder.

3.  Thereafter, the RO should schedule 
the veteran for an examination by a VA 
otolaryngologist.  The examiner MUST 
review the claims folder, including this 
remand order, prior to the examination.  
He/she should indicate in the report of 
examination that a review of the claims 
folder was accomplished.  All findings 
should be reported in detail.  Following 
examination, the examiner should indicate 
whether it is at least as likely as not 
that the veteran's currently demonstrated 
bilateral defective hearing is related to 
acoustic trauma in service.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, both the appellant and his representative should be 
provided with a Supplemental Statement of the Case.  The 
veteran and his representative should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to procure 
clarifying data.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


